Citation Nr: 1625967	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-17 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for difficulty swallowing.

4.  Entitlement to an initial increased rating for bilateral hand arthritis, currently rated 10 percent disabling.

5.  Entitlement to an initial increased rating for reactive airway disease, rated 30 percent disability, effective December 14, 2007, and 60 percent disability rating, effective January 25, 2012.

6.  Entitlement to an initial compensable rating for hypertension.  

7.  Entitlement to an initial compensable rating for ulcer, scalp.  

8.  Entitlement to special home adaptation.

9.  Entitlement to specially adapted housing.

10.  Entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to January 1975; November 2005 to March 2006; and, from October 2006 to December 2007.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2008 rating decision, the RO denied entitlement to service connection for the following disabilities:  traumatic brain injury (TBI); migraine headaches; vertigo; joint pain/weakness; thyroiditis and hypothyroidism; generalized pain/weakness; multiple dental caries; reactive airway disease; skin/scalp disability; lymph node swelling/pain; cyst, right ear; posttraumatic stress disorder (PTSD); bilateral hearing loss; difficulty swallowing; anxiety/mental anguish; neck pain and brain stem/spinal cord pain; generalized muscle pain; nephrogenic systemic fibrosis; chronic fatigue syndrome; dehydration; hypertension; low back disability; bilateral feet numbness/circulatory; and, sexual assault.  The RO granted entitlement to service connection for bilateral hand, degenerative joint disease (claimed as bilateral finger/thumb/hand disability), assigning a 10 percent disability rating, effective December 17, 2007.  In December 2008, the Veteran filed a notice of disagreement with regard to all denials of service connection and the disability rating assigned to bilateral hand.

In an October 2009 rating decision, the RO, in pertinent part, denied entitlement to a TDIU.  The Veteran filed a notice of disagreement in November 2009.

In an October 2011 rating decision, the RO granted entitlement to service connection for fibromyalgia with multiple joint pain (which encompassed the claimed headaches, generalized pain/weakness, joint pain/weakness, neck pain/brain steam/spinal cord pain, generalized muscle pain, and bilateral feet numbness/circulation), assigning a 40 percent disability rating, and granted entitlement to service connection for hypothyroidism (which encompassed the claimed thyroiditis and hypothyroidism), assigning a 10 percent disability rating, both effective December 17, 2007.  The grant of service connection for fibromyalgia and hypothyroidism constituted a full award of the benefits sought on appeal as to those issues and the encompassed issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor her representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

In a March 2012 rating decision, the RO granted entitlement to service connection for post concussive disorder (claimed as traumatic brain injury), assigning a 10 percent disability rating, and granted entitlement to service connection for tinnitus, assigning a 10 percent disability rating, both effective December 14, 2007.  The grant of service connection for post concussive disorder constituted a full award of the benefit sought on appeal as to that issue.  Id.  Neither the Veteran nor her representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

In March 2012, the RO issued a statement of the case which addressed the following service connection issues:  chronic fatigue syndrome; hypertension; sexual assault; vertigo; dehydration; reactive airway disease; cyst, right ear; anxiety/mental anguish; PTSD; lymph node swelling; skin/scalp disability; hearing loss; dental disability; low back disability; difficulty swallowing; and, nephrogenic systemic fibrosis.  The statement of the case also addressed the rating assigned to bilateral hand disability and the denial of a TDIU.  In May 2012, a substantive appeal was received in which the Veteran only perfected an appeal as to the following service connection issues:  hypertension; reactive airway disease; skin/scalp disability; low back disability; and, difficulty swallowing.  She also perfected an appeal with regard to the bilateral hand and TDIU issues.  

In an August 2013 rating decision, the RO granted entitlement to service connection for migraine headaches, assigning a 50 percent disability rating; and, granted entitlement to a TDIU and Dependency Educational Assistance (DEA) benefits, all effective May 27, 2012.  The Veteran did not file a notice of disagreement with the disability rating or effective date assigned; however, the issue of entitlement to a TDIU for the period prior to May 27, 2012 remained in appellate status per Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a Board hearing in September 2013; the transcript is of record.

In October 2013, the RO denied entitlement to a special home adaptation and specially adapted housing.  In April 2014, the Veteran filed a notice of disagreement.  A statement of the case was issued in May 2015 and a substantive appeal was received in May 2015.  

In November 2014, the Board granted entitlement to service connection for hypertension and a respiratory disability, and remanded the issues of entitlement to service connection for low back disability, a skin disorder affecting the scalp, and difficulty swallowing, entitlement to an increased rating for bilateral hand arthritis, and entitlement to a TDIU prior to May 27, 2012.  

In a May 2015 rating decision, the RO granted entitlement to a TDIU, effective December 14, 2007, and implemented the Board's November 2014 decision assigning a 30 percent disability rating to reactive airway disease, effective December 14, 2007, and a 60 percent disability rating, effective January 25, 2012. A noncompensable rating for hypertension was assigned, effective December 14, 2007.  The TDIU grant constitutes a full grant of the benefit sought on appeal as December 14, 2007 constitutes the date following separation from active service and is the earliest date compensation benefits can be awarded.  With regard to the ratings assigned to hypertension, the Veteran filed a notice of disagreement in July 2015, and with regard to reactive airway disease, she filed a notice of disagreement in August 2015.  A statement of the case was issued in December 2015 and substantive appeal was received in January 2016.  

In a December 2015 rating decision, the RO granted service connection for scalp ulcer, assigning a noncompensable rating, effective December 17, 2007.  In January 2016, the Veteran filed a notice of disagreement with the disability rating assigned, and also took issue with the fact that other skin diagnoses were not considered, specifically alopecia, vililigio, folliculitis, prurigo, fibrosis, and rosacea.  The Board notes that the issue was originally certified as entitlement to service connection for skin; scalp condition disease.  Moreover, the Board directed that the examiner consider all of the diagnoses of record.  Thus, the Board finds that the issues of entitlement to service connection for a skin disability is still in appellate status.  The January 2016 notice of disagreement with the disability rating assigned will be addressed in the Remand below.

In a December 2015 rating decision, the RO denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for burns to mouth with scars (also claimed as jaw condition with surgery, tooth condition, tongue burn, mouth burn, fungal condition and gastrointestinal problems due to burns); kidney condition; bilateral shoulder condition; neck condition; and lower back pain; and, entitlement to SMC due to the need for aid and attendance or being housebound.  The Veteran filed a notice of disagreement in January 2016.  In January 2016, correspondence was sent to the Veteran acknowledging receipt of the notice of disagreement.  01/22/2016 VBMS entry, Election DRO Process.  

In January 2016, the Veteran submitted a notice of disagreement with the RO's December 2015 denial of entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.

In May 2012, the Veteran filed an increased rating claim for post-concussive disorder and hypothyroidism; these claims have not been adjudicated by the AOJ.

At the September 2013 Board hearing, the Veteran provided testimony regarding the following issues:  service-connected post concussive disorder; service-connected tinnitus; service-connected hypothyroidism; service-connected fibromyalgia with multiple joint pain; right ear cyst; lymph node; nephrogenic systemic fibrosis; vertigo; dehydration; anxiety; hearing loss; and, dental disability.  In the November 2014 Board Remand, the Board construed the Veteran's testimony as claims of service connection and claims for increased ratings.  In a May 2015 submission, the Veteran withdrew the issues of entitlement to service connection for right ear cyst, nephrogenic systemic fibrosis, dehydration, and anxiety, but indicated that she would like to continue with the claims of service connection for hearing loss, vertigo, and lymph node.  Thus, the issues of entitlement to service connection lymph node, vertigo, hearing loss, and dental disability, and entitlement to increased ratings for post concussive disorder, tinnitus, hypothyroidism, and fibromyalgia with multiple joint pain are referred for appropriate action.  

A VA Form 9 was received in December 2015 which expresses disagreement with an October 2015 VA decision refusing to pay for emergency care at Northwest Medical Center in Houston, Texas.  01/14/2016 VBMS entry, VA 9 Appeal to Board of Appeals.  The October 2015 decision is not of record.  This is referred for appropriate action, to include associating all relevant documentation with the virtual folder.  

None of the above highlighted issues are in appellate status.  The Board does not have jurisdiction over any of the issues discussed hereinabove, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for skin disability, low back disability, and difficulty swallowing, and entitlement to initial increased ratings for reactive airway disease and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period from December 14, 2007, the Veteran's right hand is manifested by degenerative arthritis affecting the fingers.

2.  For the period from December 14, 2007, the Veteran's left hand is manifested by degenerative arthritis affecting the fingers.

3.  For the period from August 7, 2012, the Veteran's right thumb is manifested by deformity, stiffness, and less movement than normal.

4.  For the period from August 7, 2012, the Veteran's left thumb is manifested by deformity, stiffness, and less movement than normal.

5.  For the period from December 14, 2007, the Veteran's right hand is manifested by mild incomplete paralysis of the ulnar nerve.

6.  For the period from December 14, 2007, the Veteran's left hand is manifested by mild incomplete paralysis of the ulnar nerve.





CONCLUSIONS OF LAW

1.  For the period from December 14, 2007, the criteria for a 10 percent rating for degenerative arthritis, right hand, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5003 (2015).

2.  For the period from December 14, 2007, the criteria for a 10 percent rating for degenerative arthritis, left hand, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5003 (2015).

3.  For the period from August 7, 2012, the criteria for a 10 percent rating for deformity, right thumb, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5224 (2015).

4.  For the period from August 7, 2012, the criteria for a 10 percent rating for deformity, left thumb, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5224 (2015).

5.  For the period from December 14, 2007, the criteria for a 10 percent rating for peripheral neuropathy, right hand, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.124(a), Diagnostic Code 8516 (2015).

6.  For the period from December 14, 2007, the criteria for a 10 percent rating for peripheral neuropathy, left hand, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.124(a), Diagnostic Code 8516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's appeal of the bilateral hand issue arises from the initial evaluation following the grant of service connection.  In February 2008 and April 2008, notice was issued to with regard to the initial service connection claim.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate her bilateral hand claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the November 2014 Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains treatment records, lay statements, and testimony of the Veteran.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's bilateral hand claim.  

The evidence of record contains VA examination reports, which will be discussed below.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, namely the need for evidence of worsening bilateral hand disability.  There was a discussion of possible evidence that could substantiate the claim.  The Board notes that following the Board hearing, the issue was remanded to afford the Veteran a VA examination to assess the severity of her bilateral hand condition.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the bilateral hand issue on appeal.

Increased rating

The Board has reviewed all of the evidence in the virtual folder.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (200 0).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

Bilateral hands

Diagnostic Code 5228 indicates that a noncompensable rating is warranted for limitation of motion of either thumb if there is a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted for limitation of motion of either thumb if there is a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted for limitation of motion with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

Diagnostic Code 5229 indicates that a noncompensable rating is warranted for limitation of motion of either index or long finger if there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is warranted for limitation of motion of either index or long finger if there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

Diagnostic Code 5230 indicates that any limitation of motion of either ring or little finger is noncompensable.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Turning to the evidence of record, a March 2008 VA examination reflects complaints of pain in both hands, mostly in the thumbs when grabbing things and opening jars.  The examiner acknowledged a prior diagnosis of degenerative joint disease.  Range of motion of the interphalangeal right and left thumb joints was 0 to 90 degrees, with no change on repetitive motion.  Range of motion of the metacarphalangeal right and left thumb joints was 0 to 90 degrees with no change on repetitive motion.  Range of motion of the wrists was normal.  On objective examination, there was no decrease in hand strength or hand dexterity.  She complained of pain and stiffness in her thumbs.  There was no ankylosis or deformity.  There was no gap between the thumb pad and tips of fingers on attempted opposition of thumb to fingers.  There was no gap between finger and proximal transverse crease of hand on maximal flexion of finger.  There was no decreased strength for pushing, pulling and twist.  There was no decreased dexterity for twisting, probing, writing, touching, and expression.  

On x-ray examination of the both hands/wrists, there was no evidence of fracture, dislocation, or other acute osseous abnormality, but degenerative changes seen to the first carpal/metacarpal joint suggestive of osteoarthritis.  On x-ray examination of the right hand, there was joint space narrowing and osteophytes seen to the DIP joints of the second, third, and fourth digits.  These were suggestive of osteoarthritis.  On x-ray examination of the left hand, there was DIP joint space near incision all of the distal joints of the right hand.  There was also some mild degenerative change in the first carpometacarpal joint.  No fracture-dislocation was seen.  The examiner diagnosed bilateral hand degenerative joint disease.  03/05/2008 VBMS entry, VA Examination.

In October 2009, the Veteran underwent another VA examination.  She complained of pain in the distal interphalangeal joints of all of her fingers and pain at the base of the thumbs with any heavy gripping.  If she gripped something heavily, she would had to let go because of pain in the thumbs.  She denied any flare-ups or incapacitating episodes.  She described no limitations in her activities of daily living.  On examination, the distal interphalangeal joints were enlarged with radial and ulnar nodules.  She was neurovascularly sensory intact.  Range of motion of the distal interphalangeal joints was equal.  Range of motion was 0 to 50 degrees both active, passive, and against resistance.  There was some mild pain at the end points, but no increased pain, fatigue, weakness, or incoordination with repetitive motion.  Range of motion of the proximal interphalangeal joints was 0 to 90 degrees both active, passive, and against resistance.  There was no pain, fatigue, weakness or incoordination with repetitive motion.  Motion of the metacarpophalangeal joints was 0 to 90 degrees both active, passive, and against resistance.  There was no pain, fatigue, weakness, or incoordination with repetitive motion.  She had significant tenderness to palpation of the carpometacarpal joints of the thumb with crepitus with passive motion.  Range of motion of the interphalangeal joint of both thumbs was 0 to 85 degrees both active passive and against resistance.  There was no pain, fatigue, weakness, or incoordination with repetitive motion.  Motion at the metacarpophalangeal joint was 0 to 85 degrees both active, passive, and against resistance. There was no pain, fatigue, weakness, or incoordination with repetitive motion.  Fingertips to palm, thumb to fingertips, thumb to palm.  She had mildly decreased grip strength bilaterally.  

X-rays of the hands showed mild osteopenia.  There were mild degenerative changes in the distal interphalangeal joints and moderate degenerative changes in the left first carpometacarpal joint.  There was no evidence of fracture or other acute abnormality.  There was no abnormal soft tissue swelling.  She had mild osteoarthritis of the distal interphalangeal joints and the carpometacarpal joints of both thumbs.  10/14/2009 VBMS entry, VA Examination.

An August 2012 VA plastic surgery consultation reflects the Veteran's complaints of bilateral thumb pain for the past 7 years.  She reported being right-hand dominant and reported that her right hand hurt more than the left.  Her main complaint was bilateral hand weakness and wrist/thumb pain.  She stated that she was unable to bend her thumbs.  The examiner observed that the Veteran held her thumbs in a stiff manner and minimal flexion of the thumbs caused pain at the MPJ's bilaterally.  There was bony protuberance of the base of the first metacarpal bilaterally.  X-rays showed bilateral first CMC osteoarthritis left more than right.  There was also subluxation of the first metacarpal left more than right.  Hand surgery was discussed but not scheduled.  08/07/2012 VBMS entry, CAPRI.

A September 2012 VA Form 21-0960M-7 'Hand and Fingers Conditions Disability Benefits Questionnaire' reflects the Veteran's complaints that both thumbs were locked in the down position, forcing her to use her fingers that were also painful from traumatic arthritis and so weak that she could not use them.  With regard to the ability to oppose the thumbs, there was a gap of 1 to 2 inches.  Pain began at the gap of 1 to 2 inches.  There was a gap of 1 inch between the fingertips and the proximal transverse crease of the palm with painful motion at 1 inch.  There was painful motion of the left index finger and of both long fingers.  She has less movement than normal, weakened movement, excess fatigability, and pain on movement of the hands with deformity and swelling of the thumbs.  The examiner comments that she has arthritic knots on the fingers with limited range of motion, pain and stiffness.  She has ankylosis of the thumb; the thumb was abducted and rotated so that the thumb pad faces the finger pads.  The examiner stated that the Veteran has mild-moderate metacarpophalangeal joint arthritis.  The examiner commented that the Veteran requires assistive devices that replace normal hand, finger and thumb functions the same as if a prosthetic device replaced these functions.  Her bilateral thumbs are locked in the down position and essentially non-functional causing weakness in grasping, holding and manipulating objects and in performing normal tasks.  Surgery had been recommended but she was noted to be a poor surgical candidate.  09/27/2012 VBMS entry, Disability Benefits Questionnaire (DBQ) - Veteran Provided.  

In April 2013, the Veteran underwent a VA examination.  She complained of pain in thumbs with activity such as opening jars or doors.  She described a weak grip.  She occasionally dropped things.  She described some stiffness in all of her fingers.  She did not use any braces or aids.  There was limitation of motion of the thumbs, specifically there was a less than 1 inch gap between the thumb pad and the fingers.  There was no limitation of motion of the fingers.  There was a less than 1 inch gap between the thumb pad and the fingers post-test.  There was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  She had less movement than normal, weakened movement, and deformity of the thumbs.  The examiner stated that the Veteran does not have ankylosis of the thumbs or fingers.  The examiner commented that her condition limits her grip and repetitive use of the hands.  

In August 2015, the Veteran underwent a peripheral nerves VA examination.  08/28/2015 VBMS entry, C&P Exam at 9.  The examiner diagnosed peripheral neuropathy of the upper extremities.  The Veteran reported mild intermittent pain, paresthesias and/or dysesthesias, and numbness of the upper extremities.  Her grip and pinch (thumb to index finger) were 4/5.  Sensation was decreased in the hands/fingers (C6-8).  The examiner found mild incomplete paralysis of the radial nerve (musculospiral nerve), median nerve, ulnar nerve, musculocutaneous nerve, and circumflex nerve bilaterally.  The Veteran does not use any assistive devices with regard to her hands.  The examiner found that her condition did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally served by an amputation with prosthesis.  

In August 2015, she also underwent a hand/fingers VA examination.  Id. at 22.  There was limitation of motion of the thumbs and fingers.  There was no gap between the thumb pad and the fingers.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no functional loss of the hands, thumbs, or fingers.  There was no ankylosis of the thumb or fingers.  She does not use assistive devices.  The examiner found that her condition did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally served by an amputation with prosthesis.  

Having now laid out the evidence, the be will consider the appropriate evaluation.  It is noted that a 10 percent rating is currently in effect for bilateral hand arthritis.  Initially, the Board finds that separate 10 percent ratings should be assigned for degenerative arthritis affecting the left and right hands as the arthritis affects the joints of both the left and right hands/fingers.  Such ratings are assigned effective December 14, 2007.  A 20 percent rating is not warranted.  In this regard, the Board notes that the arthritis does involve two minor joint groups, the interphalangeal and metacarpal groups.  See 38 C.F.R. § 4.45.  However, there is no accompanying showing of occasionally incapaciting exacerbations.  The separate 10 percent ratings hereby assigned are intended to replace the single 10 percent rating that has been in effect for bilateral hand arthritis.

The Board also finds that separate 10 percent ratings are warranted for favorable ankylosis of the thumbs for the period from August 7, 2012, which corresponds to the date of the VA evaluation which reflects that the Veteran was holding her thumbs in a stiff manner.  While the VA examination reports clearly do not reflect a finding of ankylosis of either thumb, the objective findings from August 7, 2012 do reflect that her thumbs are deformed.  Specifically, the August 2012 VA evaluation reflects that she held her thumbs in a stiff manner.  The September 2012 examiner found that her thumbs were locked in the down position.  Following such evaluations, the VA examination reports noted that her thumbs were deformed.  Prior to August 7, 2012, the medical evidence does not support a finding of deformity of the thumbs.  The Board finds that this rating, effective from August 7, 2012, compensates her for the deformity and any functional loss associated with the deformity, including less movement than normal, weakness, stiffness, or pain.  

Finally, the Board finds that separate 10 percent ratings are warranted for mild incomplete paralysis affecting the ulnar nerve.  While the Board acknowledges that such findings were made in the August 2015 VA examination, a VA peripheral nerves examination was not conducted prior to this time.  Thus, affording the Veteran the benefit of the doubt, the Board is awarding these 10 ratings effective December 14, 2007, when service connection was established.  Ratings in excess of 10 percent are not warranted as the VA examiner characterized her peripheral neuropathy affecting the upper extremities as mild in nature, including her intermittent pain, paresthesias/dysthesias, and numbness.  Also, she had decreased sensation of the hand/fingers, but not absent sensation on sensory testing.  The Board acknowledges that several nerves were affected but the separate 10 percent ratings compensate her for neurological symptomatology and separate ratings would result in compensation for duplicative/overlapping symptomatology.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board acknowledges that a private peripheral nerves examination was conducted in September 2012, but the Veteran notes that the examiner was unable to assess the severity of her upper extremity nerve condition as the Veteran complained of pain.  Thus, the findings do not support a higher rating for her nerve condition.  12/27/2012 VBMS entry, Disability Benefits Questionnaire.  

The Board finds that evaluations under the amputation criteria are not appropriate as, despite the September 2012 examiner's findings to the contrary, the objective evidence does not support a finding that the Veteran uses assistive devices that replace the normal hand, finger and thumb functions.  The VA examination reports specifically note that the Veteran does not use assistive devices.  While the Veteran clearly experiences difficulty picking up and grasping things, there is no indication that she has ceased use of her hands and fingers comparable to amputation.  Thus, the findings of the September 2012 are not probative as compared with the findings in the VA examination reports.  

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present with regard to each issue addressed above.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's disorders.  The current ratings discussed hereinabove are adequate to fully compensate the Veteran for her symptoms.  

The Veteran and her representative have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria is adequate for these service-connected disabilities.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A total disability rating based on individual unemployability (TDIU) is in effect from December 17, 2007.  


ORDER

Entitlement to a 10 percent disability rating for right hand degenerative arthritis is granted.

Entitlement to a 10 percent disability rating for left hand degenerative arthritis is granted.

Entitlement to a 10 percent disability rating for right hand peripheral neuropathy is granted.

Entitlement to a 10 percent disability rating for left hand peripheral neuropathy is granted.

Entitlement to a 10 percent disability rating for right thumb deformity is granted.

Entitlement to a 10 percent disability rating for left thumb deformity is granted.



REMAND

Skin disability

In August 2015, the Veteran underwent a VA skin examination wherein the examiner found that her folliculitis, vitiligo of face/extremities, and prurigo nodules/acne exoriee, and alopecia had all resolved.  The examiner stated that all of these skin conditions had all occurred/developed post-service.  

The examiner did not provide a rationale for this opinion, nor did the examiner appear to give any consideration to the lay contentions of the Veteran.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  Moreover, the Veteran asserts that the examiner did not examine her skin during the examination.  01/11/2016 VBMS entry, VA 21-4138 Statement in Support of Claim.  Remand is necessary to schedule the Veteran for another VA examination.  

Low back disability

A March 2011 VA examiner opined that the Veteran's degenerative joint disease of the lumbar spine is less likely as not related to an in-service head injury incident.  The examiner commented that the Veteran had been involved in multiple motor vehicle accidents and prior incidents in civilian life which are likely aggravating the normal progression of the degenerative joint disease.  The examiner commented that there is no specific injury in service other than the sprain in 2007, which appeared self-limited.  

In the November 2014 Board Remand, it was determined that the March 2011 VA examiner had failed to consider that there are diagnoses of record that predated the Veteran's second and third periods of active service.  Specifically, an October 1989 VA record reflects a May 1989 shoulder and head injury and showed complaints of lumbar back pain.  There is also a January 1991 private record pertaining to the low back.  A December 1999 private record reflects a diagnosis of osteoarthritis of the lumbar spine.  Thus, the issue was remanded for further opinion.

In August 2015, the Veteran underwent a VA examination.  The examiner, however, was unable to offer an opinion as to whether the Veteran's back disability clearly and unmistakably existed prior to service or was aggravated by service.  The Board has determined that the Veteran should be afforded a VA examination with a physician with appropriate orthopedic expertise to address the etiological issue.  

Difficulty swallowing

In August 2015, the Veteran underwent a VA examination.  The examiner noted that with regard to the claimed condition of 'difficulty swallowing, she was unable to determine a diagnosis with only subjective findings.  The Veteran reported to the examiner that after she had a stroke in 2005 she developed difficulty swallowing secondary to stroke that occurred in 2005.  She reported that the condition has improved but she continues to have mild difficulty with swallowing.  The examiner opined that the Veteran's difficulty swallowing is less than 50 percent probability "due to veteran service connection that is listed."  The examiner stated that she has difficulty swallowing that is secondary to her stroke in 2005.

Initially, the examiner did not offer a rationale as to the negative opinion proffered and failed to adequately address causation and aggravation.  Moreover, in light of the opinion that her difficulty swallowing is due to a 2005 stroke, this condition predated a period of active service.  Thus, further opinion must be sought. 

Scalp ulcer

In a December 2015 rating decision, the RO granted service connection for scalp ulcer, assigning a noncompensable rating, effective December 17, 2007.  In January 2016, the Veteran filed a notice of disagreement with the disability rating assigned; to date the submission has not been acknowledged.  This issue must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


Reactive airway disease

The RO assigned a 60 percent disability rating to reactive airway disease effective January 25, 2012, which the RO indicated was the date the evidence shows the Veteran began a prescribed course of systemic corticosteroids.  Unfortunately, the Board is unable to locate the documentation referenced and an attempt should be made to do so.

Additionally, the June 2012 VA Form 21-0960N-4, Sinusitis/Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire, reflects that the Veteran had sought emergency room treatment for exacerbation of allergic symptoms in the past twelve months requiring additional steroid treatment.  It is not clear whether this constitute VA or private emergency room treatment.  An attempt should be made to obtain these records.  

Hypertension

In October 2015, the Veteran underwent a VA examination.  The Veteran, however, refused to allow the examiner to check her blood pressure although she reported that her blood pressure runs around 143/85.  The examiner did note that she takes Capoten for her blood pressure.  

In January 2016, the Veteran submitted blood pressure readings from March 2012 through February 2013, which reflected 11 readings with two diastolic pressure readings of 100.  01/04/2016 VBMS entry, VA 21-4138 Statement in Support of Claim.  

In her substantive appeal, the Veteran requested the use of a non-electric blood pressure cuff to accommodate her medical conditions.  01/14/2016 VBMS entry, VA 9 Appeal to Board of Appeals.  

The Veteran should be afforded a VA examination to assess the severity of her hypertension, with an attempt to accommodate her medical needs.  

Special home adaptation and specially adapted housing

Such issue is inextricably intertwined with the service connection issues in appellate status; thus, the Board will defer consideration of the appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Automobile or other conveyance and adaptive equipment or adaptive equipment only

In a December 2015 rating decision, the RO denied entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  In January 2016, the Veteran filed a notice of disagreement; to date the submission has not been acknowledged.  This issue must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify the medical provider who provided emergency treatment for her reactive airway disease and associated symptomatology prior to June 2012, and request that the Veteran complete an appropriate release if necessary.  Upon receipt of additional information by the Veteran, request the identified treatment records.

2.  Associate with the virtual folder, the Veteran's VA treatment records for the period prior to March 26, 2015, and from December 2, 2015.  

3.  Schedule the Veteran for a VA dermatology examination with a physician with appropriate expertise to assess the nature and etiology of her claimed skin condition.  The Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Please clarify all skin diagnoses.  

Consideration should be given to prior diagnoses of record, to include folliculitis, vitiligo of face/extremities, prurigo nodules/acne exoriee, and alopecia

b)  Please state whether any skin disability (to include vitiligo of face/extremities, prurigo nodules/acne exoriee, and alopecia) is at least as likely as not (a 50 percent or higher degree of probability) manifested in service or is due to a period of active service or any incident therein.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

4.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise in order to determine the nature and etiology of her current low back disability.  It is imperative that the claims file and a copy of this remand be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 

Please state whether it is clear and unmistakable that any back disability preexisted the Veteran's periods of service from November 2005 to March 2006 and from October 2006 to December 2007.  If so, is there also clear and unmistakable evidence that such lumbar disability clearly and unmistakably did NOT undergo a permanent increase in disability during either period of the Veteran's active service  from November 2005 to March 2006 or from October 2006 to December 2007, beyond any natural progress.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

5.  Schedule the Veteran for a VA esophageal examination with a physician with appropriate expertise to assess the nature and etiology of her claimed condition manifested by difficulty swallowing.  The Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Please state whether the Veteran has a chronic disability manifested by difficulty swallowing- if so, please identify that disability.

b)  Please state whether any disability manifested by difficulty swallowing is at least as likely as not (a 50 percent or higher degree of probability) due to a period of active service or any incident therein.

c)  Please state whether any pre-existing disability manifested by difficulty swallowing clearly and unmistakably did NOT undergo a permanent increase in disability during either period of the Veteran's active service (November 2005 to March 2006; October 2006 to December 2007) beyond any natural progress.  

d)  Please state whether any disability manifested by difficulty swallowing is at least as likely as not (a 50 percent or higher degree of probability) proximately due to a service-connected disability, to include reactive airway disease?  

e)  Please state whether any disability manifested by difficulty swallowing at least as likely as not (a 50 percent or higher degree of probability) has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability, to include reactive airway disease?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

6.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to address the current severity of her hypertension.  It is imperative that the virtual folder be made available to and reviewed by the examiner in connection with the examination.  The examiner should measure the Veteran's diastolic and systolic pressure, and also discuss the Veteran's need for medication to control her hypertension.  If possible, the examiner should use a non-electric blood pressure cuff.

7.  Thereafter, readjudicate the service connection, initial increased rating issues, entitlement to special home adaptation, and entitlement to specially adapted housing.  If any of the benefits are not granted in full, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

8.  Issue a statement of the case with regard to the issue of entitlement to an initial compensable rating for scalp ulcer and entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  These issues should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


